                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         MARCIA WATERS,
                                   7                                                        Case No. 4:18-cv-07312-KAW
                                                        Plaintiff,
                                   8                                                        ORDER TO FILE DISMISSAL WITHIN
                                                 v.                                         60 DAYS; ORDER TERMINATING
                                   9                                                        MOTION FOR SUMMARY
                                         GENENTECH, INC.,                                   JUDGMENT
                                  10
                                                        Defendant.                          Re: Dkt. Nos. 76, 107
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On May 11, 2021, the parties participated in a settlement conference, where the case

                                  14   settled in full and the parties signed a settlement agreement. (Minute Entry, Dkt. No. 76.)

                                  15   Accordingly, Plaintiff shall file a dismissal within 60 days of this order, absent any extension

                                  16   ordered by the Court.

                                  17          Finally, in light of the executed settlement agreement, the pending motion for summary

                                  18   judgment (Dkt. No. 76) is TERMINATED.

                                  19          IT IS SO ORDERED.

                                  20   Dated: May 12, 2021

                                  21                                                    ______________________________________
                                                                                        KANDIS A. WESTMORE
                                  22                                                    United States Magistrate Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
